Shekwin, O'. J.
The defendants used a stand or place at which they sold as a beverage liquor which contained one and one-half per cent, of alcohol by weight and two per cent, by volume, and the court received testimony tending to prove thai such liquor was not intoxicating. There was error in the ruling. The statute (Code, section 2382) specifically declares that alcohol is an intoxicating liquor, and proof that liquor used as a beverage contains alcohol is sufficient to' establish its character as intoxicating liquor, however much the alcohol may be diluted, or however weak its intoxicating effect as a beverage may ‘be. The statute so declares, and it is conclusive". State v. Intoxicating Liquors, 76 Iowa, 243; State v. Yager, 72 Iowa, 421; State v. Laffer, 38 Iowa, 422; State v. O’Connell (Me.) 58 Atl. Rep. 59; State v. Gravelin, 16 R. I. 407 (16 Atl. Rep. 914); Commonwealth v. Brelsford, 161 Mass. 61 (36 N. E. Rep. 677).
The judgment is reversed.